Citation Nr: 0519762	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-03 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 16, 2000 
for the grant of service connection for fibromyalgia due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from September 
1965 to January 1966 and from March 1969 to November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  In that decision, the RO, in pertinent 
part, granted service connection for fibromyalgia due to an 
undiagnosed illness and awarded a compensable evaluation of 
40 percent, effective from May 16, 2000, for this disability.  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than May 16, 2000 
for the grant of service connection for fibromyalgia due to 
an undiagnosed illness.  In December 2003, the Board remanded 
the veteran's case to the RO (via the Appeals Management 
Center (AMC) in Washington, D.C.) for due process 
requirements consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA).  After completion of the requested 
development and a determination that a continued denial of 
the veteran's earlier effective date claim was warranted, the 
veteran's case was returned to the Board.  

In a statement received at the RO in January 2001, the 
veteran raised the issue of entitlement to service connection 
for a psychiatric disorder.  Thereafter, in the notice of 
disagreement with the assignment of May 16, 2000 as the 
effective date for the grant of service connection for 
fibromyalgia due to an undiagnosed illness, which was 
received at the RO in September 2002, the veteran again 
raised this service connection issue.  A complete and 
thorough review of the claims folder indicates that the RO 
has not adjudicated this claim.  [A claim for dysthymia was 
denied in 1997.]  The issue of entitlement to service 
connection for a psychiatric disorder is not inextricably 
intertwined with the current appeal and is, therefore, 
REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Rating decisions of February 1993, March 1996, and July 
1997 denied the claim for service connection for joint pain.  
Following each decision, the veteran was informed of his 
appeal rights, but he did not appeal any of these decisions.

3.  On May 16, 2000, the RO received from the veteran a claim 
for service connection for a multiple joint disability.  

4.  In rating action dated on April 18, 2002, the RO granted 
service connection for fibromyalgia due to an undiagnosed 
illness and awarded a compensable evaluation of 40 percent, 
effective from May 16, 2000, for this disability.  

5.  The basis of the RO's grant of service connection for 
fibromyalgia due to an undiagnosed illness was the results of 
January 31, 2001 private examination which demonstrated, for 
the first time, competent evidence of the presence of chronic 
pain, fatigue, and trouble sleeping with tender points which 
were consistent with fibromyalgia.  


CONCLUSIONS OF LAW

1.  The February 1993, March 1996, and July 1997 rating 
decisions are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.160, 20.302 (1992, 1995, and 1996).

2.  The criteria for an effective date earlier than May 16, 
2000 for the grant of service connection for fibromyalgia due 
to an undiagnosed illness have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

On November 9, 2000, the VCAA was signed into law, 38 
U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim (inapplicable here), redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.

By a letter dated in April 2004 in the present case, VA 
informed the veteran of the type of evidence necessary to 
support his earlier effective date claim.  In addition, VA 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to this issue 
but that he must provide enough information so that the 
agency could request the relevant records.  VA also discussed 
the attempts already made to obtain relevant evidence with 
regard to the claim.  Further, VA notified the veteran of his 
opportunity to submit "additional information" and 
"information . . . [that he] may have that . . . [he had] 
not already submitted."  Thus, he may be considered advised 
to submit all pertinent evidence in his possession.  

Additionally, the statement of the case (SOC) issued in 
December 2002 and the supplemental statement of the case 
(SSOC) furnished in May 2005 notified the veteran of the 
relevant criteria and evidence necessary to substantiate his 
earlier effective date claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, even in those 
instances where such timing does not occur, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process.  In the present case, this 
notification has been done, as discussed above.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in April 2004 was 
not given prior to the first adjudication of his earlier 
effective date claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Furthermore, after the notice was 
provided, the case was readjudicated and an SSOC was provided 
to the veteran in May 2005.  

The Board acknowledges that the veteran has not been accorded 
a pertinent VA examination during the current appeal.  
Importantly, however, the issue on appeal is entitlement to 
an earlier effective date for the grant of service connection 
for fibromyalgia due to an undiagnosed illness.  A VA 
examination which discusses the current extent of this 
service-connected disability would serve no useful purpose in 
this matter.  As such, the Board concludes that a remand to 
accord the veteran a VA examination of his service-connected 
fibromyalgia is not necessary.  The duty to assist is not 
invoked, even under Charles v. Principi, 16 Vet. App. 370 
(2002), where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 USCA 
5103A(a)(2).  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  (In this regard, the 
Board notes that, in response to the April 2004 letter, the 
veteran stated in the following month that he had no 
additional evidence to submit.)  All available records 
adequately cited by the veteran have been procured and 
associated with his claims folder.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's earlier 
effective date claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2004).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2004).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The pertinent 
regulation specifically states that the effective date of a 
grant of service connection based on new and material 
evidence consisting of evidence other than service department 
records received after the final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2004).  

By a February 1993 rating action in the present case, the RO 
in Muskogee, Oklahoma denied service connection for a 
disability of multiple joints, including the hips, knees, 
ankles, and right shoulder.  One week later in February 1993, 
the RO notified the veteran of this decision.  

Subsequently, by a March 1996 rating action, the RO in 
Nashville, Tennessee denied service connection for joint and 
muscle pain on a direct basis and as a result of an 
undiagnosed illness.  One week later in March 1996, the 
Nashville RO notified the veteran of this determination.  

Thereafter, by a July 1997 rating action, the RO in Muskogee, 
Oklahoma again denied service connection for joint and muscle 
pain due to an undiagnosed illness.  In particular, the 
Muskogee RO noted that objective medical evidence of a 
chronic undiagnosed illness manifested by joint and muscle 
pain had not been shown.  On the next day in July 1997, the 
Muskogee RO notified the veteran of the decision. 

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

The veteran was notified of the 1993, 1996, and 1997 denials 
of his claim for service connection for joint pain, and 
enclosed with that letter was a copy of his appeal rights.  
The veteran has not argued that he did not receive 
notification of these rating decisions, and none of the 
letters was returned by the United States Postal Service as 
undeliverable.  The veteran did not file a notice of 
disagreement with any of these decisions.  No correspondence 
was received from him within the appeal period following each 
decision.  Therefore, the February 1993, March 1996, and July 
1997 rating decisions are final and binding as to conclusions 
based on the evidence on file at the time.

As the Board has previously discussed in this decision, on 
May 16, 2000, the RO in Muskogee, Oklahoma received from the 
veteran a claim of entitlement to service connection for a 
multiple joint disability.  Subsequently, in an April 18, 
2002 rating action, the RO granted service connection for 
fibromyalgia due to an undiagnosed illness and awarded a 
compensable evaluation of 40 percent for this disability, 
effective from May 16, 2000.  

The Board has thoroughly reviewed the evidence contained in 
the veteran's claims folder.  The first suspicion of 
fibromyalgia is dated in December 2000.  Significantly, 
however, the first objective medical evidence of a chronic 
undiagnosed illness manifested by joint and muscle pain is 
dated on January 31, 2001.  A private medical record dated on 
that date included a physician's assessment of chronic pain, 
fatigue, and trouble sleeping with tender points which were 
consistent with fibromyalgia.  The doctor was unable to 
determine the cause of the veteran's fibromyalgia.  In 
addition, the physician expressed his opinion that he found 
no objective evidence of any disease, including rheumatoid 
arthritis or lupus, and that, although the veteran had some 
degenerative arthritic changes, these findings were "no more 
and actually probably less than most people his age" and 
"[c]ertainly . . . would not explain his disabling pains."  

Thus, the January 31, 2001 private medical record represents 
the first instance of objective findings of a chronic 
undiagnosed illness manifested by joint and muscle pain.  
This document, therefore, serves as the basis of the RO's 
April 18th, 2002 grant of service connection for fibromyalgia 
due to an undiagnosed illness.  

Throughout the current appeal in the present case, the 
veteran has asserted that the effective date for the grant of 
service connection for fibromyalgia due to an undiagnosed 
illness should be the day following his discharge from active 
military duty in 1992.  In support of this assertion, the 
veteran maintains that he has had multiple joint pain since 
his active military duty (and, in particular, since 1991).  

Significantly, however, the effective date of a claim 
reopened after final disallowance will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).  See also, 38 C.F.R. § 3.400(q)(1)(ii) (2004).  In 
the present case, the veteran's claim for service connection 
for a multiple joint disability was received on May 16, 2000.  
Further, the date that the veteran was found, by objective 
medical evidence, to have a chronic undiagnosed illness 
manifested by joint and muscle pain has been determined to be 
January 31, 2001.  The claims folder contains no competent 
medical evidence demonstrating the presence of a chronic 
undiagnosed illness manifested by joint and muscle pain prior 
to January 31, 2001.  Accordingly, an effective date prior to 
May 16, 2000 for the grant of service connection for 
fibromyalgia due to an undiagnosed illness is not warranted.  

The Board has considered whether any treatment records were 
sufficient to constitute an informal claim.  VA records will 
be accepted as an informal claim for benefits once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) and (b)(1).  In this case, a 
formal claim for compensation for joint pain had not been 
allowed, and the veteran had not been granted service 
connection for this disorder.  See Crawford v. Brown, 5 Vet. 
App. 33 35-36 (1993).  Since there had not been a prior 
allowance or disallowance of compensation for this condition 
(i.e., service connection awarded, but disorder rated as 
noncompensable), VA records could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.  See also Servello, 3 
Vet. App. at 199 (38 C.F.R. § 3.157(b) provides that the date 
of an outpatient or hospital examination or admission to a VA 
or uniformed services hospital will be accepted as the date 
of receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

Although the veteran may indeed have suffered from a 
disability manifested by joint pain prior to May 2000, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of any claim which was 
previously and finally denied.  See, e.g., Lalonde, 12 Vet. 
App. at 382 (holding that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.").  The veteran 
did not submit a claim to reopen at any time before he filed 
the claim on May 16, 2000, which was more than one year after 
his separation from active service.  In light of this fact, 
the Board concludes that an effective date earlier than May 
16, 2000, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) 
and (ii), and (r); see also Washington v. Gober, 10 Vet. App. 
391, 393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).




ORDER

An effective date earlier than May 16, 2000 for the grant of 
service connection for fibromyalgia due to an undiagnosed 
illness is denied.  




	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


